July 30, 1951

Hon. H. Clyde McDendon         opinion no. v-1221            ,
County Attorney
Zavala County                  Re: Authority to dissolve
Crystal City; Texas                a joint county junior
                                   college district creat-
                                   ;dC2der Article 2815h,
Dear Sir:                           . . .
            you have requested an opinion on the following
question:
          'May a Joint County Junior College Ms-
     trlctorganlzed under the provisions of Art.
     281513,Section 18, be dissolved,'andIf so
     in what manner?'
          Article 28~31, V.C.S., provides for the estab-
lishment of junior college districts. These districts are
therein designatedand classified     (1) Junior College
Districts Art. 28151-1,Sec. l), (2 Union Junior College
Districts tArt. 2815h, Sets. 17, 1   lg), (3) County-wide
Junior College Districts (Art. 28156, Sets. 17 1.8,19)
and (4) Joint County Junior College Districts {Art. 281$h,
Sets. 17, 18, 19). Article 2'8~31does not authorize the
dissolution of any junior college district.
     Section 5 of Article 2815h provides that the
board of trustees of junior college districts shall be
governed in the establishment,,management,and control
of junior collegesby the general law governing the es-
tablishment,management*and control of independentschool
districts. The phrase establishment,management,and con-
trol" cannot be enlarged to include dissolution. Moreover,
boards of trustees of independentschool districts have no
authority to dissolve Independentschool districts.
          House Bill 609, Acts 1st Leg., R.S. 1949, ch.
498, p. 922 (Art. 28154, V.C.S 7 applying only to union
junior college districts,providis in part:
          "Ssction 1. Whenever the Legislature
     shall create within the boundary of any
    Hon. H. Clyde McLendon, page a     (V-1221)


    Is composed of the territory of two or more counties.
    The provisions of Section 2 of Article 2815q cannot be
    construed to apply to a district composed of territory
    located in more than donecounty.
              We find no provision in the laws of this State
    which authorizes the dissolutionor abolishment of a
    joint county junior college district. There is lack-
    ing any statutory authorizationmaking the laws relat-
    ing to the abolishmentof independentschool districts
    applicable generally to junior college districts. Fur-
    thermore, the provisions of those statutes (Arts. 2i67-
    2767f, V.C.S.) would not be appropriate to the dissolu-
    tion of joint county junior college districts. For
    example, statutory provisions for the settlement of the
    affairs of an abolished Independentschool district,
    for the collection of taxes by another school district
    to pay outstandingbonds and debts, and for the dispo-
    sition of its assets cannot be adapted to a joint coun-
    ty junior college district. Their inapplicabilityto
    union junior college districts, and by analogy to joint
    county junior college districts,was recognized by the
    Legislature in Article 2815q, when It provided for the
e   settlement of the affairs of the dissolved union junior
    college district In a manner different from that pro-
    vided by the law relating to independent school dis-
    tricts.
              There beine;an absence of such authority and
    statutorv Drocedure to effect a dissolution. a joint
    co&&y~$u&r    college district cannot be dissol;ed un-
    der present laws.
                             SUMMARY

          _                   _ a joint county
               Under present.law,
          junior college district established under
          Article 281gh, Sets. 17, 18, 19, V.C.S.,
          oannot be dissolved.
    APPROVED:                            Yours very truly,
    J. C. Davis, Jr.                       PRICE DARIEL
    County Affairs Mvision               Attorney General
    Everett Hutchinson
    Executive Assistant
    Charles D. Mathews                   BY
                                              John Reeves
    ;Fg  Assistant                              Assistant
      :


.     ,